Case 2:18-cv-03893-RGK-AGR Document 92-1 Filed 09/16/19 Page 1 of 2 Page ID #:1123



 1 Julie R. Trotter, Bar No. 209675
    jtrotter@calljensen.com
 2 Kent R. Christensen, Bar No. 253815
 3 kchristensen@calljensen.com
   Delavan J. Dickson, Bar No. 270865
 4 ddickson@calljensen.com
   CALL & JENSEN
 5 A Professional Corporation
 6 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 7 Tel: (949) 717-3000
   Fax: (949) 717-3100
 8
   Attorneys for Defendant 7-Eleven, Inc.
 9
10
11                                  UNITED STATES DISTRICT COURT
12
                                  CENTRAL DISTRICT OF CALIFORNIA
13
14 EDWARDO MUNOZ, individually and on              Case No. 2:18-cv-03893 RGK (AGR)
15 behalf of all others similarly situated,
                                                   DECLARATION OF DELAVAN J.
16                     Plaintiff,                  DICKSON IN SUPPORT OF
                                                   DEFENDANT’S NOTICE OF
17                     vs.                         COMPLIANCE WITH 28 U.S.C. § 1715
18 7-ELEVEN, INC., a Texas corporation,
19
             Defendant.
20
21                                                 Complaint Filed:       May 9, 2018
22                                                 First Am. Comp. Filed: July 9, 2018
                                                   Trial Date:            July 2, 2019
23
24
25
26
27
28
     SEV05-13:2565059_2:9-16-19                   -1-
     DECLARATION OF DELAVAN J. DICKSON IN SUPPORT OF DEFENDANT’S NOTICE OF COMPLIANCE WITH
                                          28 U.S.C. § 1715
Case 2:18-cv-03893-RGK-AGR Document 92-1 Filed 09/16/19 Page 2 of 2 Page ID #:1124



 1            I, Delavan J. Dickson, declare as follows:
 2            1.       I am an attorney with the law firm of Call & Jensen, APC, which is
 3 counsel of record for Defendant 7-Eleven, Inc. (“7-Eleven”) in this matter. I have
 4 personal knowledge of the matters contained in this declaration and, if called on as a
 5 witness, I could and would testify competently as to the matters set forth herein.
 6            2.       On July 5, 2019, Call & Jensen served, by certified mail, the Notice of
 7 Proposed Class Action Settlement Being Provided in Accord with 28 U.S.C. § 1715
 8 (“Notice”). A true and correct copy of the Notice is attached hereto as Exhibit A.
 9            3.       On July 31, 2019, Call & Jensen served, by certified mail, the Second
10 Notice of Proposed Class Action Settlement Being Provided in Accord with 28 U.S.C. §
11 1715 (“Second Notice”). A true and correct copy of the Second Notice is attached
12 hereto as Exhibit B.
13
14            I declare under penalty of perjury, under the laws of the State of California and
15 the United States, that the foregoing is true and correct. Executed on September 16,
16 2019, at Millcreek, Utah.
17                                             /s/ Delavan J. Dickson
                                                 Delavan J. Dickson
18
19
20
21
22
23
24
25
26
27
28
     SEV05-13:2565059_2:9-16-19                   -2-
     DECLARATION OF DELAVAN J. DICKSON IN SUPPORT OF DEFENDANT’S NOTICE OF COMPLIANCE WITH
                                          28 U.S.C. § 1715
